                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION

                                   NO. 7:21-CR-32-FL

UNITED STATES OF AMERICA                     )
                                             )
             v.                              )            ORDER
                                             )
CHRISTOPHER RICHARD HERRING                  )


      Upon motion of the United States, it is hereby ORDERED Docket Entry Number 13

be sealed until such time as requested to be unsealed by the United States Attorney.

      It is FURTHER ORDERED that the Clerk provide a signed copy of the Order to the

United States Attorney=s Office.

      IT IS SO ORDERED, this the 4th day of March, 2021.



                                    __________________________________
                                    LOUISE W. FLANAGAN
                                    United States District Judge




         Case 7:21-cr-00032-FL Document 15 Filed 03/04/21 Page 1 of 1
